PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/468,968
Filing Date: 12 Jun 2019
Appellant(s): SALOMON et al.



__________________
Ryan S. Jones (Reg. No. 68,334)
For Appellant


SUPPLEMENTAL EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/6/2021 and the petition decision filed 04/08/2022.
Table of Contents
I.	Claims in Question and the § 103 Rejection Associated Therewith.	4
Claim 1:	4
Claim 2:	8
Claim 5:	8
Claim 7:	9
Claim 12:	9
Claim 13:	9
Claim 14:	12
Claim 18:	13
Claim 19:	14
Claim 20:	15
II.	Standard of Review.	16
III.	Graham v. John Deere Analysis.	16
IV.	The Appellant’s Arguments with Respect to the Zhou Reference are Incorrect Because the Appellant Does Not Consider the Teachings of Zhou and Ahmad as a Whole as well as the High Level of Skill in the Art.	18
V.	The Appellant’s Arguments with Respect to the Ahmad Reference are Incorrect Because the Appellant Does Not Consider Ahmad as a Whole including the Teachings of Chen that Teach the Huber prior is known to have a Spatially Varying Edge Preservation Threshold.	21
VI.	The Appellant’s Arguments with Respect to the Motivation to Combine Zhou and Ahmad are Incorrect Because the Appellant Does Not Consider the Proper Test for Obviousness; Which Is – What the Combined Teachings of the References Would Have Suggested to Those of Ordinary Skill in the Art?	27
VII.	The Appellant’s Arguments with Respect to Ribes are Incorrect Because the Appellant Does Not Consider the Teachings of Ahmad.	28
VIII.	The Appellant’s Arguments with Respect to Claim 2 are Incorrect Because the Appellant does not Consider the Teachings of Ahmad and Chen.	30
IX.	The Appellant’s Arguments with Respect to Claim 7 are Incorrect Because the Appellant Does Not Consider the Portions of the Zhou, Ahmad, and Ribes That Disclose “Noise” and “Intensity.”	32
X.	The Appellant’s Arguments with Respect to Claim 5 and 15 are Incorrect Because the Appellant Does Not Consider the Portions of the Zhou, Ahmad, and Ribes, Appellant Does Not Consider the High Level of Skill in the Art, and Appellant Does Not Consider What the Combined Teachings of the References Would Have Suggested to Those of Ordinary Skill In The Art.	33
XI.	Conclusion.	34

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/20/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims in Question and the § 103 Rejection Associated Therewith.
Claims 1, 2, 5, 7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (Pub. No.: US 2017 /0294034 A1 – hereinafter “Zhou”) in view of Ahmad et al. (Local and Non-local Regularization Techniques in Emission (PET/SPECT) Tomographic Image Reconstruction Methods – hereinafter “Ahmad”) in view of Ribes et al. (Automatic Segmentation of Breast MR Images Through a Markov Random Field Statistical Model – hereinafter “Ribes”).
Claim 1:
Zhou discloses an imaging device comprising: 
a radiation detector array arranged to acquire imaging data (Abstract discloses “radiation detection data (e.g., computed tomography (CT) data or positron-emission tomography (PET) data”); 
a computer (¶86 discloses “a CPU”); and 
a non-transitory storage medium (¶85 discloses “reconstruction device 514 can use the memory to store”) storing instructions readable and executable by the computer (¶85 discloses “computer programs”) to perform an image reconstruction method (¶1 discloses “the image being reconstructed from radiation detection data using regularized iterative reconstruction (IR)”) including: 
performing iterative image reconstruction of the acquired imaging data to generate a reconstructed image (Abstract discloses “iterative reconstruction of radiation detection data (e.g., computed tomography (CT) data or positron-emission tomography (PET) data) to generate a reconstructed image”); and 
during the iterative image reconstruction, applying an edge preserving prior (¶26 discloses “the
noise in the reconstructed image can be suppressed while preserving image features such as sharp edges around organ boundaries and fine structures within and between organs”; ¶41 discloses “The parameter δ can be determined based on the degree to which the edge is preserved in a reconstructed image. For example, delta=1 (HU) often leads to an image
with sharp edges. The parameter δ is given in the expression for the regularization function provided above.” [emphasis added]) having a spatially varying (¶47 Table 1 discloses “a predefined absorption threshold, find the peak (HU) on the histogram” [emphasis added])
Zhou discloses all of the subject matter as described above except for specifically teaching “applying an edge preserving prior having a spatially varying edge preservation threshold wherein a value of the edge preservation threshold at each image voxel depends on a noise metric in a local neighborhood of the image voxel.”  However, Ahmad in the same field of endeavor teaches applying an edge preserving prior having a spatially varying edge preservation threshold (p. 397, bottom of right column, discloses “define edge thresholds, for example the Huber prior”; p. 398, bottom of right column, discloses “the Huber prior function”) wherein a value of the edge preservation threshold (p. 397 discloses “using some additional parameter to define edge thresholds, for example the Huber prior or the Geman and McClure penalty functions”) at each image voxel depends on a noise metric (p. 399, top of right column, discloses “the intra-structure intensity changes, which contribute towards local noise, are penalized and salient features such as edges are preserved” [emphasis added]) in a local neighborhood of the image voxel (p. 399, top of right column, discloses “the value of the prior function is calculated, as a weighted sum of the potential functions of voxel difference in a local neighborhood”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Zhou and Ahmad before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to improve the preservation of edges in noisy data (Ahmad p. 399, bottom of left column to top of right column).  This motivation for the combination of Zhou and Ahmad is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
Zhou discloses all of the subject matter as described above except for specifically teaching “a spatially varying edge preservation threshold wherein a value of the edge preservation threshold image voxel depends on a noise metric in a local neighborhood of the image voxel.”  However Ribes in the same field of endeavor teaches a spatially varying edge preservation threshold wherein a value of the edge preservation threshold image voxel depends on a noise metric in a local neighborhood of the image voxel (p. 1987, left column, disclose a problem with prior segmentation is that they used a “multi-thresholding method… but this approach does not take into account any spatial information”; Therefore, Ribes p. 1987, left column, proposes “introduce[ing] the spatial dependence of segmented labels using a Markov random field (MRF) model… segmentation of a normal breast consists in
assigning each voxel to one of four classes: background (BA),muscle and skin (MS), adipose (AD), or glandular (GL) tissues, as detailed in Fig. 1.”; p. 1988, left column, discloses “K s a parameter serving as a gradient magnitude threshold between noise-related and edge-related gradients [emphasis added]… A. Estimation of the Gradient Magnitude Threshold Parameter… The gradient magnitude threshold parameter should reflect the level of noise in a scale-space representation. It must also be carefully estimated to avoid over-smoothed edges or insufficient noise removal.”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Zhou and Ribes before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to use a gradient (e.g. varying) threshold that improves segmentation and allows a trade-off between noise removal and edge preservation (Ribes pp. 1987-1988, bottom of right column to top of left column).  This motivation for the combination of Zhou and Ribes is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
Claim 2:
The combination of Zhou, Ahmad, and Ribes discloses the imaging device of claim 1 wherein the value at each image voxel of the spatially varying edge preservation threshold depends on an amount of the imaging data contributing to the reconstructed image in a local neighborhood of the image voxel (Ahmad p. 397, middle of left column, discloses “weights wk define the level of interaction of the jth voxel, with the kth voxel, and in locally defined neighbourhoods…ln local priors, the value assigned to each voxel depends on the voxel intensities within a small fixed neighbourhood.”; p. 399, right column, second paragraph, discloses “Conventionally, the value of the prior function is calculated, as a weighted sum of the potential functions of voxel differences in a local neighborhood [14]. These weights denote the degree of interaction between neighbouring voxels and for local priors, they are assumed to be constants equal to the inverse of the distance between voxel centers…A non-local prior, mentioned above…with an improved adaptive weighting approach [8]  It has been shown that this prior can exploit selectively global image information with effective resolution recovery and noise removal as compared to the local priors and can remove negative regularization by excluding irrelevant neighbourhood pixels.”; p. 400, top left column, discloses “A cluster-based non-local prior for dynamic PET defines weights derived from similar kinetics of clusters where equally normalized weights have been used with respect to the total number of voxels in a cluster.” [emphasis added])
Claim 5:
The combination of Zhou, Ahmad, and Ribes discloses the imaging device of claim 1 wherein the dependence of the value at each image voxel of the spatially varying edge preservation threshold on the noise metric in the local neighborhood of the image voxel provides: stronger edge preservation when the noise metric indicates lower noise in the local neighborhood of the image voxel, and weaker edge preservation when the noise metric indicates higher noise in the local neighborhood of the image voxel (Ahmad p. 400, bottom of left column, discloses “ln patch-based non-local priors, suggestively, few of the patches corrupted by noise receive smaller weighting as compared to less noisy patches.”).
Claim 7:
The combination of Zhou, Ahmad, and Ribes discloses the imaging device of claim 1 wherein the noise metric in the local neighborhood of the image voxel comprises an aggregation of the intensities of neighborhood image voxels of the reconstructed image in the local neighborhood of the image voxel (Ahmad p. 398, bottom of the right column, discloses “Here, … are the potential functions of the voxel intensity differences … shown in Figs. 3 and 4.”).
Claim 12:
The combination of Zhou, Ahmad, and Ribes discloses the imaging device of claim 1 wherein the radiation detector array comprises one or more positron emission tomography (PET) detector rings arranged to acquire PET imaging data (Zhou Abstract discloses “radiation detection data (e.g., computed tomography (CT) data or positron-emission tomography (PET) data”).

(2) Response to Argument
Standard of Review.
“The standard to be applied in all cases is the "preponderance of the evidence" test. In other words, an examiner should reject a claim if, in view of the prior art and evidence of record, it is more likely than not that the claim is unpatentable.” MPEP 706 § I.  Here, the appellee will show that the burden of proof is satisfied by convincing Patent Trial and Appeal Board (PTAB – hereinafter “the Board”) that there is a greater than 50% chance that the claims were obvious at the time of filing.  
Graham v. John Deere Analysis.
The framework for the objective analysis for determining obviousness under § 103 was stated in Graham v. John Deere Co. of Kansas City.  “Under § 103, the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved.” Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17, (1966).  The first two prongs (determining the scope and content of the prior art, and ascertaining the differences between the claimed invention and the prior art), will be discussed in detail below.  The third prong regarding the level of ordinary skill in the art is important to establish from the beginning because the appellant makes various claims throughout Appeal Brief (See Ap. Br. pp. 6, 7, 8, 11, 12 disclose there is “no hint …”) that normal, expected results are unexpected.  The workgroup 2660 covers the technologies of digital cameras, image analysis, pattern recognition, color & compression, and enhancement & transformation.  Normally an inventor who files an application in this art has at least a bachelor’s degree in electrical engineering.  Often, inventors have upper level degrees in the art such as masters or doctoral degrees.  For example, all of the inventors (Dr. Andreyev, Dr. Bai, Dr. Goedicke, and Dr. Salomon) have a doctoral degrees with a focus on medical imaging with extensive research and industry experience.  Therefore, the level of ordinary level of ordinary skill in the art is especially high.
The appellant attempts to dissect the individual references in an attempt to show that the combination of references is not obvious.  The appellant also uses this as a pretext to show that the claimed invention has patentable differences from the prior art.  In reality, the claimed invention is routine in the art of image analysis.  This perhaps most aptly stated in the Written Opinion of the International Searching Authority which states with regards to independent claim 19, “The subject-matter of claim 19 is a very generic penalised iterative tomographic reconstruction framework … This general framework is very-well known by the skilled person so that the adapting the penaisation to need a parameter does not involve an inventive step.” [emphasis added] Incoming Written Opinion of the ISA, pp. 4-5, filed 6/12/2019.  
Essentially, the appellant is arguing that none of three references teaches a single sentence in a claim.  The appellee contends all of the words and concepts of the claims are disclosed in various references.  Where the level of skill in the art is exceptionally high, the claimed invention would be obvious to one of ordinary skill in the art.  At a certain point it while answering the appellant’s arguments where there are a number of stacked erroneous arguments the appellee has to repeat themselves.  The appellant seems to use this strategy to propagate confusion in the hopes that the complexity of the technology will lead to a positive outcome at the Board and ultimately leads to a patentable claim.  Where, in reality, as stated by the ISA, the claim is “very generic” and “very-well known by the skilled person.”  

The Appellant’s Arguments with Respect to the Zhou Reference are Incorrect Because the Appellant Does Not Consider the Teachings of Zhou and Ahmad as a Whole as well as the High Level of Skill in the Art.
The appellant argues that the combination of Zhou, Ahmad, and Ribes does not teach the claim 1 limitation of “applying an edge preserving prior having a spatially varying edge preservation threshold, wherein a value of the edge preservation threshold at each image voxel depends on a noise metric in a local neighborhood of the image voxel.” See Ap. Br. p. 6.  The appellee disagrees because the appellant is making an incorrect generalizations about Zhou and not reading the reference as a whole.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). The appellant actual points to the incorrect version of the claims.  The correct version of the claims are the claims that were filed 03/29/2021, as the other claims were filed post-prosecution and were not entered.  
The appellant argues that Zhou’s threshold is a predefined threshold and is not a spatially varying threshold. See Ap. Br. p. 6.  The final rejection cited Zhou to teach “during the iterative image reconstruction, applying an edge preserving prior having a spatially varying See Final p. 5.Generally, Zhou is directed to regularization in iterative reconstruction of medical images (i.e. X-ray, computed tomography (CT), and positron emission tomography (PET).  See Zhou ¶¶1-2, 26.  Regularization is a tool used for restoring images that are blurry and noisy.  As with nearly any modification to an image, there are trade-offs.  Zhou describes when there is a significant amount of regularization the signal-to-noise ratio will decrease; however, too much regularization will lead to a loss of spatial resolution. See Zhou ¶6.  As can be seen from the background in Zhou, the noise (signal-to-noise ratio) and spatial resolution are intrinsically linked.  The cited the portions of Zhou’s ¶26 (shown below) in the Final Rejection highlight the intrinsic link in regularization between the noise and spatial resolution. 

    PNG
    media_image2.png
    314
    416
    media_image2.png
    Greyscale

Also cited was ¶41 to show that the edge preservation threshold is variable.  Zhou’s ¶47 discloses the selection of region of interest for the regularization parameter.  Zhou’s Table 1 discloses the predetermined threshold is applied depending on the number of pixels in a bin of a histogram (Table 1, Step 3 – shown below).  

    PNG
    media_image3.png
    321
    421
    media_image3.png
    Greyscale

In layman’s terms, this means is determining if there are a number of pixels that are sufficiently similar in the image slice.  Step 3 shows where N is less than the threshold T, the axial center coordinates are returned i.e. nothing is automatically selected.  If N is greater than the predefined threshold T, the pixels that belong to the same bin are selected, and the method progresses to step 4.  Thus, the threshold is spatially varying since all pixels have a location in space (i.e. x and y coordinates) and the number of pixels within a bin of a histogram determines if the threshold will be applied or not.  Finally, Zhou’s Table 1 discloses a predefined threshold; however, it varies in space in that it is adaptively applied to the image.  Therefore, the cited portions of Zhou read on the claimed invention in claim 1.  This satisfies the prima facie case of beyond a preponderance of the evidence.  The appellee respectfully asks the Board to sustain the § 103 rejection.  
The Appellant’s Arguments with Respect to the Ahmad Reference are Incorrect Because the Appellant Does Not Consider Ahmad as a Whole including the Teachings of Chen that Teach the Huber prior is known to have a Spatially Varying Edge Preservation Threshold.
Next, the appellant argues that Zhou does not teach the claim limitation “applying an edge preserving prior having a spatially varying edge preservation threshold wherein a value of the edge preservation threshold at each image voxel depends on a noise metric in a local neighborhood of the image voxel.” (Ap. Br. p. 6).  
The Final used Ahmad pp. 397-399 to teach these limitations. See Final p. 5.  Similar to Zhou, Ahmad deals with reconstruction of medical images with noisy data.  See Ahmad’s Abstract.  Specifically, Ahmad teaches “edge preserving regularization methods can reduce reconstruction based noise.” Id.   For the claim limitation “applying an edge preserving prior having a spatially varying edge preservation threshold.”  The appellee cited Ahmad p. 397, bottom of right column, which discloses “define edge thresholds, for example the Huber prior.”  Also cited was Ahmad p. 398, bottom of right column (shown below), which discloses “the Huber prior function.” 

    PNG
    media_image4.png
    457
    378
    media_image4.png
    Greyscale

 Appellant asserts that no reference is cited to show that the Huber prior is known to have a spatially varying edge preservation threshold.  See Ap. Br. p. 7.  This is not the case since Ahmad cites references 8 and 28, which are incorporated by reference, as support for the assertion that the Huber prior is used for edge preservation.  Reference 8 is Chen et al. “Bayesian statistical reconstruction for low-dose X-ray computed tomography using an adaptive-weighting nonlocal prior.” Comput Med Imaging Graph 33:495–500, 2009.  Even examining the title of reference 8, it can be seen that the prior is adaptively weighted.  Diving further into the Chen reference, p. 496 (reproduced below) discloses the following:

    PNG
    media_image5.png
    214
    388
    media_image5.png
    Greyscale

Here, we can see that the appellant’s argument is incorrect in asserting that the Huber prior is not a spatially varying threshold.  The portion of reference 8 highlighted above discloses the Huber potential function is a selected as an edge-preserving nonquadratic prior and, “Such edge-preserving nonquadratic prior  preserves the edge information by choosing a nonquadratic potential function that increases less as the differences between adjacent pixels become bigger.” [emphasis added]  See Chen p. 496.  Considering the especially high level of skill in the art, one skilled in the art would understand that the Huber prior is spatially varying.  Also, if the above arguments regarding Zhou and the “spatially varying…threshold” are not convincing in section IV, the appellee argues that Ahmad also teaches the claim limitations of a “spatially varying edge preservation threshold.”
	The appellant further argues “There is no hint that this threshold is adjusted (per claim 1) based on a noise metric.” See Ap. Br. p. 7.  However, as discussed above the cited the portions of Zhou’s ¶26 in the Final Rejection highlight the intrinsic link in regularization between the noise and spatial resolution.  Therefore, there is more than a hint that the threshold is adjusted based on the noise metric, the entire field of iterative reconstruction of medical images relies on the presupposition that “the noise in the reconstructed image can be suppressed while preserving image features such as sharp edges around organ boundaries and fine structures within and between organs.” See Zhou ¶26 (reproduced above).  This is a basic tenant of iterative reconstruction of medical images. 
Therefore, the cited portions of Zhou and Ahmad read on the claimed invention in claim 1 of “having a spatially varying edge preservation threshold whose value at each image voxel depends on a noise metric in a local neighborhood of the image voxel.”  This satisfies the prima facie case of beyond a preponderance of the evidence.  The appellee respectfully asks the Board to sustain the § 103 rejection.
Next, the appellant argues that Ahmad does not teach the claim limitation “a threshold whose value at each image voxel depends on a noise metric.” See Ap. Br. p. 7.  If we look at   Ahmad’s Fig. 3 (reproduced below) we can see that Ahmad teaches these limitations.  

    PNG
    media_image6.png
    288
    426
    media_image6.png
    Greyscale

	Ahmad’s Fig. 3 shows the pixel in question (q) uses pixels p1 through p4 and their corresponding special location and noise to determines their similarity to pixel q.  If the similarity is greater, then the noise factor is less and the pixel will be given greater weight.  This is explained in the left column of Ahmad’s p. 400 (shown below).

    PNG
    media_image7.png
    59
    359
    media_image7.png
    Greyscale

The weight of each pixel’s p1 through p4 is determined based on this similarity.  In this way the non-local prior is able to use image information to penalize noise.  In Ahmad’s Fig. 3, point p2 is more similar to point q; therefore, it has a higher weight.  Whereas, points p1 and p4 are not similar to point q; therefore, they have different weights.  In this way the threshold is weighted and thus is spatially varying and depends on noise.  

    PNG
    media_image8.png
    390
    355
    media_image8.png
    Greyscale

As we can see from Ahmad’s abstract, “iterative reconstruction methods, is considered better to compensate for reconstruction-based noise … edge preserving regularization methods can reduce reconstruction based noise. [emphasis added]”  The appellant discusses portions of Ahmad’s p. 399 to show that “Ahmad discloses calculating a value of the prior, not a threshold of the prior.” See Ap. Br. top of p. 8. It is not clear what the appellant is trying to show by citing this portion of Ahmad. Perhaps the appellant is attempting to show that Ahmad does not use voxels in the local neighborhood of the image voxel.  To this, the appellee would argue (1) the claims do not define what a local neighborhood is and (2) later in Ahmad on p. 399 discloses the following:

    PNG
    media_image9.png
    54
    359
    media_image9.png
    Greyscale

Therefore, the claim limitation of “in a local neighborhood of the image voxel” is taught by the prior art.  If anything, the portion of Ahmad that the appellant cites supports the appellee’s position by showing that the prior is linked to local noise and the noise is penalized so that the edges are preserved.  

    PNG
    media_image10.png
    120
    380
    media_image10.png
    Greyscale

See Ahmad top right column of p. 399.  See Also Final p. 6. The cited portion of Ahmad discussing defining an edge threshold in the Final was p. 397 (reproduced below).  Ahmad’s p. 397 shows that discloses the Huber prior or the Geman and McClure penalty functions are used to define edge thresholds. See Final p. 6.

    PNG
    media_image11.png
    92
    356
    media_image11.png
    Greyscale

Also, as shown above, the priors mentioned in Ahmad are directly linked to the noise and the threshold as show in Ahmad cited references 8 and 28, which are incorporated by reference.  Reference 8 is Chen et al. “Bayesian statistical reconstruction for low-dose X-ray computed tomography using an adaptive-weighting nonlocal prior.” Comput Med Imaging Graph 33:495–500, 2009.  The Chen reference, p. 496 (reproduced below) discloses the following:

    PNG
    media_image5.png
    214
    388
    media_image5.png
    Greyscale

Here, we can see that the appellant’s argument is incorrect in asserting that the prior is not a threshold since the reproduced portion of Chen discloses “γ is the threshold parameter.”  The portion of reference 8 highlighted above discloses the Huber potential function is a selected as an edge-preserving nonquadratic prior and, “Such edge-preserving nonquadratic prior  preserves the edge information by choosing a nonquadratic potential function that increases less as the differences between adjacent pixels become bigger.” [emphasis added]  See Chen p. 496.  
Therefore, the cited portions of Zhou and Ahmad read on the claimed invention in claim 1 of “having a spatially varying edge preservation threshold whose value at each image voxel depends on a noise metric in a local neighborhood of the image voxel.”  This satisfies the prima facie case of beyond a preponderance of the evidence.  The appellee respectfully asks the Board to sustain the § 103 rejection
The Appellant’s Arguments with Respect to the Motivation to Combine Zhou and Ahmad are Incorrect Because the Appellant Does Not Consider the Proper Test for Obviousness; Which Is – What the Combined Teachings of the References Would Have Suggested to Those of Ordinary Skill in the Art?
On p. 9, the appellant argues that the combination of Ahmad could be used to modify Zhou to “employ a coherence regularization prior with an energy function based on the
diffusion equation of adaptive image filtering, and a non-local means filter, or perhaps a non-local prior for Bayesian image reconstruction.”  It is unclear what the appellant is arguing here.  Is the appellant providing a substitute motivation?  Is the appellant arguing that the motivation to combine stated in the final is erroneous?  The appellee is unable to respond except to note that the case law is clear when it comes to motivation to combine.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Therefore, the motivation to combine Zhou and Ahmad is sufficient and the combination of references reads on the claimed invention in claim 1 of “having a spatially varying edge preservation threshold whose value at each image voxel depends on a noise metric in a local neighborhood of the image voxel.”  This satisfies the prima facie case of beyond a preponderance of the evidence.  The appellee respectfully asks the Board to sustain the § 103 rejection.
The Appellant’s Arguments with Respect to Ribes are Incorrect Because the Appellant Does Not Consider the Teachings of Ahmad.
The appellant argues that the cited portions of Ribes does not disclose “a spatially varying edge preservation threshold wherein a value of the edge preservation threshold image voxel depends on a noise metric in a local neighborhood of the image voxel.” See Ap. Br. p. 9.  
Specifically the appellant argues “Ribes does not disclose that the voxels have values that depend on a noise metric in a local neighborhood of the image voxel.”  Ribes discloses the following:

    PNG
    media_image12.png
    71
    336
    media_image12.png
    Greyscale

See Ribes p. 1988, left column.  See also Final p. 7.  Here, we can see that the K parameter is a threshold that takes into account the noise-related gradient.  On the same page, there is an entire section devoted to explaining how the gradient threshold parameter K is related to the noise.  

    PNG
    media_image13.png
    65
    336
    media_image13.png
    Greyscale

See Ribes p. 1988, left column.  See also Final p. 7.  Here we see that the edge preservation threshold depends on a noise metric.  The remaining argument that could be made is related to whether or not the noise metric is related to the “local neighborhood of the image voxel.”  As has been shown above, Ahmad teaches this limitation.  Ribes also teaches this, as shown below.

    PNG
    media_image14.png
    137
    472
    media_image14.png
    Greyscale

See Ribes p. 1987, left column.  See also Final p. 7.  The appellant argues that the denoising is performed after the voxel classification. See Ap. Br. p. 9.  The cited portions of Ribes disclosing the segmentation is simply to show the image is comprised of voxels.  It has already been at least in Ahmad that “the value of the prior function is calculated, as a weighted sum of the potential functions of voxel differences in a local neighbourhood;” where, it has been shown that the noise and the prior function are linked. 
This satisfies the prima facie case of beyond a preponderance of the evidence.  The appellee respectfully asks the Board to sustain the § 103 rejection.
The Appellant’s Arguments with Respect to Claim 2 are Incorrect Because the Appellant does not Consider the Teachings of Ahmad and Chen.
The appellant argues that “There is no hint that this threshold is adjusted (per claim 2) based on an amount of the imaging data contributing to the reconstructed image in a local neighborhood of an image voxel.”  See Ap. Br. p. 11.  The “amount of the imaging data contributing” read on Ahmad’s weighting.  If a voxel is weighted more heavily, the amount it contributes to the edge preservation thresholding using priors is greater.  The cited portion of Ahmad discloses weights are applied to voxels in the small, local neighborhood of the voxel (as shown below).

    PNG
    media_image15.png
    495
    361
    media_image15.png
    Greyscale

See Ahmad p. 397, middle of left column.  See also Final p. 8.  The link between the priors and the adjusted threshold is adjusted based on an amount (i.e. weight) of the imaging data can be seen if we look at Ahmad’s cited references 8 and 28, which are incorporated by reference.  Reference 8 is Chen et al. “Bayesian statistical reconstruction for low-dose X-ray computed tomography using an adaptive-weighting nonlocal prior.” Comput Med Imaging Graph 33:495–500, 2009.  The Chen reference, p. 496 (reproduced below) discloses the following:

    PNG
    media_image5.png
    214
    388
    media_image5.png
    Greyscale

Here, we can see that priors, edge-preserving thresholding, and weighting of voxels are all related.  The appellant’s argument is incorrect that there “There is no hint that this threshold is adjusted (per claim 2) based on an amount of the imaging data contributing to the reconstructed image in a local neighborhood of an image voxel.” See Ap. Br. p. 11.  In fact there is more than a hint, there is a logical flow that the priors use a thresholding parameter for edge preservation (as shown in Chen) then this thresholding is weighted based on the voxels in the neighborhood of the voxel in question (shown in Ahmad).     
This satisfies the prima facie case of beyond a preponderance of the evidence.  The appellee respectfully asks the Board to sustain the § 103 rejection.
The Appellant’s Arguments with Respect to Claim 7 are Incorrect Because the Appellant Does Not Consider the Portions of the Zhou, Ahmad, and Ribes That Disclose “Noise” and “Intensity.”
The appellant argues that “none of the references disclose a noise metric.”  See Ap. Br. p. 11.  This is not true.  In fact, all of the references disclose a noise metric.  Zhou in at least ¶26 discloses the importance of noise suppression in iterative reconstruction of medical images (see below).

    PNG
    media_image16.png
    312
    401
    media_image16.png
    Greyscale

Ahmad p. 399, bottom left to top right column (shown below), discloses the purpose of extracting image features (i.e. preserving edges) in noisy data by penalizing noise. The use of a threshold to accomplish this goal is taught in Chen.

    PNG
    media_image10.png
    120
    380
    media_image10.png
    Greyscale

Ribes p. 1987, bottom right column, discloses noise removal and edge preservation (shown below).

    PNG
    media_image17.png
    155
    357
    media_image17.png
    Greyscale

See Final pp. 10-12.  Additionally, Ahmad’s p. 398, bottom of the right column (shown below), was used to show the “intensities of neighborhood image voxels” limitation of claim 7.  

    PNG
    media_image18.png
    91
    346
    media_image18.png
    Greyscale

See Final p. 9.
This satisfies the prima facie case of beyond a preponderance of the evidence.  The appellee respectfully asks the Board to sustain the § 103 rejection.
The Appellant’s Arguments with Respect to Claim 5 and 15 are Incorrect Because the Appellant Does Not Consider the Portions of the Zhou, Ahmad, and Ribes, Appellant Does Not Consider the High Level of Skill in the Art, and Appellant Does Not Consider What the Combined Teachings of the References Would Have Suggested to Those of Ordinary Skill In The Art.
As stated above, Zhou, Ahmad, and Ribes discloses all of the claim limitations.  The level of ordinary level of ordinary skill in the art is especially high with all of the inventors (Dr. Andreyev, Dr. Bai, Dr. Goedicke, and Dr. Salomon) having a doctoral degrees with a focus on medical imaging with extensive research and industry experience.  Also, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Therefore, the prima facie case of obviousness was satisfied beyond a preponderance of the evidence.  The appellee respectfully asks the Board to sustain the § 103 rejection.
Conclusion. 
The appellant states on p. 15 that the Final has, “extract[ed] out one part of the integral recitation of claim 1.”  Here, the rejection is based on a §103 statutory basis.  Unlike §102 statutory basis, the relevant question in §103 is if the teachings of the references would have been obvious at the time of filing, taking into account the Graham factors.  “Under § 103, the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved.” Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17, (1966).  Here, the scope and content of the prior art has been reproduced for the Board.  The difference between the prior art and the claims are that various portions of the prior art teaches corresponding portions of the claimed invention.  The motivations provided in the Final rejection as well as the high level of ordinary skill in the art would satisfies the prima facie case of obviousness beyond a preponderance of the evidence.  The appellee agrees with the international searching authority that the claim is “very generic” and “very-well known by the skilled person.”  Therefore, the appellee respectfully asks the Board to sustain the § 103 rejection.

Kind Regards,
/Ross Varndell/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        
Conferees:
/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666                  

/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666                                                                                                                                                                                                                                                                                                                                                                                            /MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.9